UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                             Nos. 10-1812 & 10-1834
                          UNITED STATES OF AMERICA

                                          v.

                                RICHARD REEVEY,
                                         Appellant in 10-1812


                                 ANTHONY WILLIAMS,
                                        Appellant in 10-1834

                    (D.N.J. Nos. 08-cr-00445-002; 08-cr-00527-001)


Present:      BARRY, CHAGARES and VANASKIE, Circuit Judges

              Motion by Appellee USA to Publish Opinion dated 12/14/2010.



                                          Respectfully,
                                          Clerk/pdb
________________________________ORDER_______________________________

The foregoing motion is granted.



                                                    By the Court,

                                                    s/ Thomas I. Vanaskie
                                                    Circuit Judge

Dated: January 18, 2011
PDB/cc: All Counsel of Record